Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 13, 2022

                                      No. 04-22-00234-CR

                                   April TOLBERT-DAVIS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CR-4920
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Ms. Debra A. Doolittle is one of the court reporters responsible for preparing, certifying,
and filing the reporter’s record in this appeal. Ms. Doolittle’s record originally was due on May
31, 2022. On June 10, 2022, Ms. Doolittle filed a notification of late record stating she
anticipated the record to be fifty pages and should be completed by July 10, 2022 (a Sunday).

       We GRANT Ms. Doolittle’s request for a forty-day-extension of time. Ms. Doolittle is
ORDERED to file her reporter’s record no later than July 11, 2022. Because the length of the
record is only fifty pages, further requests for an extension of time will be disfavored in the
absence of extraordinary circumstances.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court